Citation Nr: 1032774	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  09-39 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other conveyance 
and adaptive equipment, or for adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel
INTRODUCTION

The Veteran had active military service in the Army from May 1965 
to May 1967 and in the Navy from August 1968 to May 1970.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an October 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
The Veteran testified before the undersigned at a May 2010 video 
hearing at the Cleveland, Ohio, RO.  A transcript of the hearing 
is of record and was reviewed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After review of the record, the Board finds that a remand for 
further development is warranted with respect to the issue of 
entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other conveyance 
and adaptive equipment, or for adaptive equipment only.

Initially, the Board notes, to warrant entitlement to automobile 
and adaptive equipment under 38 U.S.C.A. § 3901(a), the evidence 
must demonstrate a service-connected disability resulting in the 
loss, or permanent loss of use, of one or both feet or one or 
both hands; or, permanent impairment of vision in both eyes, 
resulting in (1) vision of 20/200 or less in the better eye with 
corrective glasses, or, (2) vision of 20/200 or better, if there 
is a field defect in which the peripheral field has contracted to 
such an extent that the widest diameter of the visual field 
subtends an angular distance no greater than twenty degrees in 
the better eye.  38 C.F.R. 
§ 3.808(a) (2009).

The law also provides that a Veteran may be entitled to only 
adaptive equipment if he has ankylosis of one or both knees or 
one or both hips due to service-connected disability. 38 U.S.C.A. 
§ 3902(b)(2) (West 2002); 38 C.F.R. § 3.808(b)(1)(iv) (2009).

The loss of use of a hand or a foot will be held to exist when no 
effective function remains other than that which would be equally 
well served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual remaining 
function, whether the acts of grasping, manipulation, etc., in 
the case of the hand, or of balance, propulsion, etc., in the 
case of the foot, could be accomplished equally well by an 
amputation stump with prosthesis.  For example, extremely 
unfavorable complete ankylosis of the knee, or complete ankylosis 
of two major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more, will constitute loss of use of 
the hand or foot involved.  Complete paralysis of the external 
popliteal nerve (common peroneal) and consequent footdrop, 
accompanied by characteristic organic changes including trophic 
and circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve, will be taken as loss of use 
of the foot.  38 C.F.R. §§ 3.350(a)(2).

The Board notes initially that the Veteran is service connected, 
in pertinent part, for peripheral neuropathy of the lower 
extremities, currently rated as 20 percent disabling for each 
lower extremity, and peripheral neuropathy of the upper 
extremities, currently rated as 10 percent disabling for each 
upper extremity.  These disabilities are secondary to his 
service-connected type II diabetes mellitus.

The Board notes that a September 2008 VA neurological examination 
of the lower extremities showed a dense pansensory deficit below 
the knees without associated motor or reflex deficits, which is 
inconsistent with the anatomy and physiology of the nervous 
system (i.e., the patient's report that he can perceive none of 
the modalities of skin sensation below the knees has a 
psychological basis).  He had a mild truncal ataxia with a 
semiology pointing to decreased sensation in the feet (i.e., he 
cannot balance on either foot or tandem walk but can keep his 
balance with his eyes closed).  The examiner noted that given his 
balance was only mildly impaired, assistive devices (other than a 
cane) were not presently indicated.  In the upper extremities, 
there was no evidence of muscle atrophy or weakness.

The Veteran noted at his May 2010 Video Hearing that his 
condition had gotten worse since his last VA examination which 
was administered in September 2008.  In this regard, the Veteran 
noted that he now has serious problems driving because he cannot 
feel his feet and therefore cannot feel the brake.  He stated 
that he has to drive with his left foot because his right foot is 
worse and he uses the cruise control as much as he can to avoid 
having to use his feet.  Additionally he stated that at the time 
of the examination it was noted that he was only using a cane, 
however, he said he was also using crutches at the time.  
Presently, the Veteran is using the cane and a scooter he 
purchased.  The Veteran stated that he had to purchase a scooter 
to use because walking with just a cane for long distances became 
very difficult and he kept falling down.  

The Board recognizes that VA has a duty to provide an examination 
when necessary for an adequate determination.  In consideration 
of the foregoing criteria, the Board finds that the Veteran 
should be afforded an examination to determine the current 
severity of his neuropathy and the impact of that neuropathy on 
his ability to drive a car using normal automotive controls.  
Additionally, the examiner should address whether the Veteran's 
service-connected neuropathy results in the loss, or permanent 
loss of use, of one or both feet or one or both hands.  See 38 
C.F.R. § 3.808(a) (2009)

Finally, the Board notes that the Veteran further stated at the 
May 2010 video hearing that he receives treatment for neuropathy 
every two months at the Mansfield VA Medical Center (VAMC) and 
occasionally at the Cleveland VAMC.  The Veteran contends that 
his neuropathy has worsened, as such, it is necessary to obtain 
the Veteran's most recent VAMC treatment records.  In addition, 
the Board notes that the Veteran also stated that he was 
submitting a Wade Park VAMC EMG study dated March 2010 that does 
not appear to be of record.  As such the Board finds that a copy 
of that study should be obtained.

Accordingly, the case is REMANDED for the following action:

1.	Obtain all pertinent VA treatment records 
from the Mansfield, Cleveland and Wade 
Park VAMCs for the period from September 
2009 to the present.  Appropriate efforts 
should be taken to ensure that a copy of 
the March 2010 VA EMG study is obtained.  
A response, negative or positive, should 
be associated with the claims file.  
Requests must continue until it is 
determined that the records sought do not 
exist or that further efforts to obtain 
these records would be futile.  

2.	Schedule the Veteran for a compensation 
and pension (C&P) examination to determine 
the current degree of severity of his 
service-connected peripheral neuropathy of 
the upper and lower extremities, 
bilaterally.  The claims file, to include 
a copy of this remand must be made 
available to the examiner for review, and 
the examination report should reflect that 
such a review was accomplished.  

In addition to determining the severity of 
the Veteran's peripheral neuropathy, the 
examiner is requested to answer the 
following questions:

a.	 Does the Veteran suffer from an organic 
disability of his legs that has resulted 
in the loss of use of his lower 
extremities?  

b.	If not, does the Veteran experience a 
loss of function of his lower 
extremities at a level equivalent to a 
lack of natural knee action with 
prostheses in place, extremely 
unfavorable ankylosis of the knee, 
complete ankylosis of two major joints 
of an extremity, or shortening of the 
lower extremity of 3 1/2 inches or more?    

c.	What are the functional restrictions of 
both the upper and lower extremities and 
the impact of those restrictions on 
daily living?  Is it necessary for the 
Veteran to use crutches, braces, or a 
cane for locomotion? 

d.	Are there any deficits of weight 
bearing, balance and propulsion?  

The claims file, to include a copy of this 
remand must be made available to the 
examiner for review, and the examination 
report should reflect that such a review 
was accomplished.  A complete rationale 
should be given for all opinions and 
conclusions expressed.

3.	After completion of the above and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefits 
sought. Unless the benefits sought on 
appeal are granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


